Per Curiam :
The plaintiffs were not only the vendors, but they were the manufacturers of the machine sold to the defendant. Where a manufacturer of a reaper sells one to a farmer, we think it is sold and bought with the understanding that it will do the kind of work for which it was made. Here, however, there was evidence of an agreement on the part of the’vendor that it would do as good work as another machine named. The jury have found that it was not as good, and did not do good work. The assignments are not sustained.
Judgment affirmed